Citation Nr: 1731476	
Decision Date: 08/04/17    Archive Date: 08/11/17

DOCKET NO.  14-26 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss prior to July 24, 2014, and in excess of 10 percent from July 24, 2014.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his granddaughter


ATTORNEY FOR THE BOARD

K. Mitchell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1951 to December 1952.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, which granted service connection for bilateral hearing loss and assigned a noncompensable (0 percent) disability rating, effective August 26, 2003.  An August 2014 rating decision increased the evaluation to 10 percent, effective from July 24, 2014.

A Board videoconference hearing was held in June 2016 before the undersigned.  The hearing transcript is of record.

In August 2016, the Board remanded the issue for further development to include a VA examination and referral to the Director of Compensation Services Under Secretary for Benefits for adjudication of entitlement to a higher rating for the bilateral hearing loss disability on an extraschedular basis under 38 C.F.R. § 3.321(b)(1).  The issue has been returned for appellate review.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the Board finds that remand is again necessary before the claim for an increased rating for bilateral hearing loss can be adjudicated.

The July 2014 VA examiner noted that the pure tones reported were from an examination completed at the VAMC on May 28, 2014 by Dr. L. P. because testing at the time of the VA examination was not adequate for rating purposes.  After a thorough review of the claims file the Board finds that the May 28, 2014 audiological testing results have not been associated with the file.  There is a May 28, 2014 audiology note that reflects that the Veteran stated he needed new hearing aids and the audiologist noted the Veteran was counseled regarding results of testing, however the actual test results are not included in the note.  Subsequent audiology notes refer back to the May 28, 2014 audiogram as the last audio the Veteran had.  As the May 28, 2014 audiogram is pertinent to the issue on appeal, remand is necessary so that the audiogram can be associated with the claims file. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate all outstanding VA treatment records pertinent to the issue on appeal, to specifically include the May 28, 2014 audiological examination results referred to in the treatment records and by the VA examiner who conducted the July 24, 2014 VA audio examination.

2.  Thereafter, the AOJ should readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, she and her representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered, and they should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




